         Case 1:19-cv-04678-VSB Document 27 Filed 08/08/19 Page 1 of 1




                                         August 8, 2019

Via Electronic Court Filing System
The Honorable Vernon S. Broderick
United States District Court
Southern District Of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

       Re:     Joanna Solis et al. v. Orthonet LLC
               Case No. 1:19-cv-04678-VSB-BCM

Dear Judge Broderick:

       We represent Plaintiffs in the above-referenced matter. We write jointly with Defendant to
request that this case be removed from the mediation program pursuant to the Procedures of the
Mediation Program (12/26/2018), Paragraph 3. The parties have agreed to privately mediate the
case. The private mediation will occur on November 11, 2019.

        The parties propose that, no later than November 18, 2019, they will submit a joint status
report to update the Court on the status of any potential settlement.


                                                      Respectfully submitted,



                                                      Maureen A. Salas
cc:    All Counsel of Record (via ECF)
       Mediation Office
